EXHIBIT 99.1 News Release For Information Contact: Derek P. Schmidt, Vice President,Corporate Finance(563) 272-7344 Kurt A. Tjaden, Vice President and Chief Financial Officer (563) 272-7400 HNI CORPORATION ANNOUNCES RESULTS FOR FIRSTQUARTER FISCAL 2011 MUSCATINE, Iowa (April 20, 2011) – HNI Corporation (NYSE: HNI) today announced sales of $396.2 million and a net loss of ($1.8) million for the first quarter ending April 2, 2011.Net loss per diluted share for the quarter was ($0.04) or ($0.02) on a non-GAAP basis when excluding restructuring charges. First Quarter Summary Comments "We are pleased with our improved performance over prior year.All segments delivered sales growth led by continued double-digit increases in our office furniture contract and international businesses.Strong performance in the alternative energy market also drove growth in our hearth business," said Stan Askren, HNI Corporation Chairman, President and Chief Executive Officer. First Quarter Dollars in millions except per share data Three Months Ended 4/02/2011 4/03/2010 Percent Change Net sales $ $ % Gross margin $ $ % Gross margin % % % SG&A $ $ % SG&A % % % Operating income (loss) $ $ ) % Operating income (loss) % % -1.5 % Income (loss) from continuing operations $ ) $ ) % Earnings per share from continuing operations attributable to HNI Corporation – diluted $ ) $ ) % First Quarter Results – Continuing Operations · Consolidated net sales increased $32.7 million or 9.0 percent to $396.2 million. · Gross margins were 1.2 percentage points higher than prior year primarily due to higher volume, cost reduction initiatives and lower restructuring and transition costs partially offset by increased material costs. · Total selling and administrative expenses as a percent of net sales, including restructuring charges, improved 0.5 percentage points due to higher volume and lower restructuring charges partially offset by increased fuel costs, investments in growth initiatives and higher incentive-based compensation. · The Corporation's first quarter results included $1.4 million of restructuring charges.These included $1.0 million associated with previously announced shutdown and consolidation of production of office furniture manufacturing locations and $0.4 million related to restructuring of hearth operations.Included in the first quarter of 2010 were $2.8 million of restructuring and transition costs net of a non-operating gain. First Quarter – Non-GAAP Financial Measures – Continuing Operations (Reconciled with most comparable GAAP financial measures) Dollars in millions Except per share data Three Months Ended 4/02/2011 Three Months Ended 4/03/2010 Gross Profit Operating Income EPS Gross Profit Operating (Loss) EPS As reported (GAAP) $ $ $ ) $ $ ) $ ) % of net sales % % % -1.5 % Restructuring and impairment - $ Transition costs - - - $ $ $ Non-operating gain - $ ) $ ) Results (non-GAAP) $ $ $ ) $ $ ) $ ) % of net sales % % % -0.7 % Cash flow used in operations for the quarter was $22.0 million compared to $25.4 million for the same quarter last year.Capital expenditures were $6.4 million in the first quarter of 2011 compared to $4.8 million in the first quarter of 2010. Discontinued Operations The Corporation completed the sale of a small, non-core business in the office furniture segment and a small, non-core component of its hearth products segment during 2010.Revenues and expenses associated with these business operations are presented as discontinued operations for all periods presented in the financial statements. Office Furniture Dollars in millions Three Months Ended Percent Change 4/02/2011 4/03/2010 Sales $ $ % Operating profit $ $ % Operating profit % % % First Quarter – Non-GAAP Financial Measures (Reconciled with most comparable GAAP financial measures) Three Months Ended Percent Dollars in millions 4/02/2011 4/03/2010 Change Operating profit as reported (GAAP) $ $ % % of Net Sales % % Restructuring and impairment $ $ Transition costs - $ Non-operating gain - $ ) Operating profit (non-GAAP) $ $ % % of Net Sales % % · First quarter sales for the office furniture segment increased $31.1 million or 10.4 percent to $331.1 million.The increase was across all channels of the Corporation's office furniture segment with a more substantial increase in the contract and international channels. · First quarter operating profit increased $1.8 million.Operating profit was positively impacted by higher volume and lower restructuring and transition costs.These were partially offset by lower price realization, higher input costs, investments in strategic growth initiatives and higher incentive-based compensation. Hearth Products Dollars in millions Three Months Ended Percent Change 4/02/2011 4/03/2010 Sales $ $ % Operating (loss) $ ) $ ) % Operating profit % -0.9
